Citation Nr: 0125141	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  97-02 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disability.

2.  Evaluation of left ear hearing loss, currently evaluated 
as noncompensable.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
September 1995.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, in which the RO granted service 
connection for hearing loss disability of the left ear, 
assigning a noncompensable evaluation, and denied service 
connection for hearing loss of the right ear.  The Board 
remanded these issues for additional development in January 
2001.

The issue of evaluation of left ear hearing loss, is 
reflected on the first page of this decision in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
The Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.  The veteran is not prejudiced 
by the naming of this issue as the Board has not dismissed 
any issue.  The Board notes that the Court has not provided a 
substitute name for this type of issue.  Before the Board may 
execute a staged rating of the veteran's disability, it must 
be determined that there is no prejudice to the veteran to do 
so without remand to the RO for that purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.  


FINDINGS OF FACT

1.  Competent evidence of a chronic right ear hearing loss 
disability after service is not of record.

2.  Left ear hearing loss was manifested by a pure tone 
threshold average of 28 decibels with speech discrimination 
ability of 94 percent.

3.  A recent audiological evaluation has shown that the 
veteran's hearing loss disability was productive of no more 
than Level I hearing in the left ear.


CONCLUSION OF LAW

1.  Chronic right ear hearing loss disability was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5100 et. 
seq. (West 1991 & Supp. 2001); 38 C.F.R. § 3.385 (2001).

2.  The criteria for a compensable evaluation for left ear 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5100 et. seq. (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.665(b), 4.85, 4.86, 4.87 and Diagnostic Code 6100 (1996 
& 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

The Board notes that, by virtue of the initial rating 
decision, the Statement of the Case and supplements thereto, 
and an April 2001 VCAA letter, the veteran was notified of 
the information necessary to substantiate these claims.  The 
RO considered all of the available evidence of record and 
furnished all of the relevant law and regulations.  Service 
medical records were previously obtained and associated with 
the claims folder, and the National Personnel Records Center 
previously indicated that all available records have been 
forwarded.  Additionally, VA medical records were obtained 
and associated with the claims folder.  Following a January 
2001 Remand by the Board, the veteran was scheduled for audio 
examinations at the RO; however, he failed to report for the 
examination.  The RO attempted to notify the veteran by 
letter in May 2001 at the most recent address of record; 
however, this letter was returned by the Post Office as 
unclaimed.  

The veteran has not responded to correspondence from VA and 
has had no contact with VA since 1999.  Several supplemental 
statements of the case and letters have been sent to the 
veteran's address of record in Puerto Rico.  As a result of 
the veteran's failure to cooperate by providing a current 
address, the Board must proceed to adjudicate the present 
claim on the basis of the present record.  There has been no 
reasonable or good cause shown for his failure to cooperate, 
and there is no reasonable basis to defer the appeal further.  
There is no reasonable possibility that further 
correspondence to the veteran, for whom the Board has no 
known address, and no apparent way to obtain an address, 
would aid in assisting in the completion of an application 
for benefits or aid in obtaining additional evidence to 
substantiate the claims.  See Veterans Claims Assistance Act, 
38 U.S.C.A. §§ 5102, 5103, 5103(A), 5126.

Consequently, the Board concludes that the RO has met its 
duty to assist the veteran in the development of these claims 
under the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001).  
Accordingly, the Board may proceed with a decision on the 
merits of the veteran's claims without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  Service connection for impaired hearing shall 
be established when the thresholds for any of the frequencies 
of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2001).

The Board notes that the veteran does not allege that he 
served in combat and the evidence of record does not indicate 
that he served in combat.  Thus, 38 U.S.C.A. § 1154(b) (West 
1991) is not applicable in this case.

The veteran's DD214 reveals that he served in the Army as a 
cannon crewmember.  A November 1987 audiogram revealed pure 
tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
0
15
30

It was noted that the veteran was exposed to hazardous 
noises.

The veteran had periodic audiograms throughout service.  At a 
June 1994 audiogram, pure tone thresholds, in decibels, were 
as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
0
5
20
35

At his July 1995 separation examination, the audiogram 
revealed pure tone thresholds, in decibels, as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
10
20
40
40

H1 hearing loss was noted.

At a July 1996 VA audiogram, the veteran exhibited pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
15
25

The Maryland CNC speech recognition score was 98 percent in 
the right ear.  The veteran reported that he was exposed to 
military noise while serving in an artillery unit.  The 
audiologist reported that the results of the audiogram showed 
hearing within normal limits and word recognition score 
within normal limits for the right ear.

The Board has reviewed the probative evidence of record.  
Service medical records from 1987 to 1995 show that the 
veteran's hearing in his right ear decreased during service.  
However, at a September 1996 VA examination, approximately 1 
year after discharge, the hearing and speech recognition of 
the veteran's right ear was within the normal range.  The 
veteran advances that he had right hearing loss disability as 
a result of his inservice exposure to loud noises because of 
his job as a cannoncrew member with an artillery unit.  
However, VA examination following service showed no hearing 
loss in the right ear.  

Due to conflict of hearing test results between service 
separation in 1995 and VA examination in 1996 and in view of 
VCAA, the Board REMANDED the case for additional examination 
in January 2001.  A VA examination was scheduled for May 
2001.  The veteran failed to report.  After attempting to 
contact the veteran by phone, the RO sent the veteran a 
letter at his address in May 2001.  The letter was returned 
as unclaimed.  The Court has held that if a veteran fails to 
keep the VA apprised of his whereabouts, there is no burden 
on the part of VA "to turn up heaven and earth to find him."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  Morris v. Derwinski, 1 Vet. App. 260, 
264 (1991).  The Board wishes to point out that, although the 
VA is required by statute and case law to assist appellants 
in the development of claims, "[t]he duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  When, as here, a claimant fails to report 
for an examination in conjunction with a claim for 
compensation, the claim shall be adjudicated on the evidence 
of record.  38 C.F.R. § 3.655.  A claimant must be prepared 
to meet his or her obligations by cooperating with VA's 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  See Olson v. Principi, 3 Vet. App. 480 (1992).

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not in fact 
residing at that address.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 
307 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  
Accordingly, it is presumed that the RO sent timely notice of 
the examination to the veteran at his most recent address of 
record.

Here, the Board notes that there is no competent medical 
evidence of the existence of a right ear hearing loss 
disability after service.  VA medical records reflect that 
the veteran's hearing and speech discrimination in his right 
ear was within normal limits.  Moreover, the veteran failed 
to report for a subsequent scheduled examination and did not 
submit any medical evidence of a diagnosis of a right ear 
hearing loss disability after service.  Service connection is 
warranted for a "[d]isability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . .."  38 U.S.C.A. § 1131 (West 
1991).  The Court has held that in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Upon review of 
the record, the Board concludes that there is no competent 
medical evidence of right ear hearing loss subsequent to 
service.  

In this case, the cumulative effect of the veteran's failure 
to provide current address information and to report for 
examination results in a finding against his claim for 
service connection for right ear hearing loss disability.  
Accordingly, the veteran's claim for service connection for 
right ear hearing loss disability is denied.

II.  Increased evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability evaluations, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Disability evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on the degree of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  The evaluations derived from the 
schedule are intended to make allowance for improvement by 
hearing aids.  38 C.F.R. §§ 4.85, 4.86, 4.87 and Diagnostic 
Codes 6100-6110 (1996 & 2001).  The Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

As revised, 38 C.F.R. § 4.85(f) states that if the impaired 
hearing is service-connected in one ear, to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of Level I.  38 C.F.R. § 4.85 (2001).  
Furthermore, the revised 38 C.F.R. § 4.86(a) states that when 
the pure tone threshold at each of the specified frequencies 
is 55 decibels or more, the higher numeral designation for 
hearing impairment from Table VI or Table VIa will be 
applied.  38 C.F.R. § 4.86 (2001).

The Board notes that the Court has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The Board notes that the Court has held that when a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, in VAOPGCPREC 3-2000 (2000), the VA 
General Counsel stated that when there is a change in 
criteria, if it determined by the Board that the amended 
regulation is more favorable, the new criteria may not be 
applied prior to the effective date of the change in the 
regulation.  

A November 1987 audiogram revealed pure tone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
0
0
5
10

It was noted that the veteran was exposed to hazardous 
noises.

The veteran had periodic audiograms throughout service.  At a 
June 1994 audiogram, pure tone thresholds, in decibels, were 
as follows: 



HERTZ



1000
2000
3000
4000
LEFT
0
5
100+
40

At his July 1995 separation examination, the audiogram 
revealed pure tone thresholds, in decibels, as follows: 



HERTZ



1000
2000
3000
4000
LEFT
5
5
45
40

H1 hearing loss was noted.

At a July 1996 VA audiogram, the veteran exhibited pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
15
45
45

The puretone average was 28.  The Maryland CNC speech 
recognition score was 94 percent in the left ear.  The 
audiologist reported that the results of the audiogram showed 
moderate sensorineural hearing loss in the left ear.  Based 
on this evidence, the RO, in a September 1996 rating 
decision, granted service connection for left ear hearing 
loss disability and assigned a noncompensable evaluation.  
The veteran disagreed with the evaluation.  

Although a subsequent examination was scheduled, the veteran 
failed to report.  The RO attempted to contact the veteran by 
letter in May 2001; however, the letter was returned by the 
Post Office as unclaimed.  

The findings of the September 1996 VA audiological 
examination reveal that the veteran exhibited a Level I 
hearing loss in the left ear.  38 C.F.R. § 4.85, Table VI 
(1996 and 2001).  These findings do not warrant an assignment 
of compensable evaluation under either the old or the new 
provisions of 38 C.F.R. §§ 4.85, 4.86 and Diagnostic Code 
6100 (1996 & 2001).  Thus, under the evidence of record, the 
Board finds that a compensable evaluation for left ear 
hearing loss is not warranted.

The Board notes that, here, an additional VA examination was 
scheduled to adequately evaluate the veteran's claim.  In 
Hyson, 5 Vet. App. at 265, the Court pointed out that the VA 
must show that the veteran lacked "adequate reason" [see 38 
C.F.R. § 3.158(b)], or "good cause" [see 38 C.F.R. § 3.655] 
for failing to report for the scheduled examinations.  In 
this case, there is no evidence of record demonstrating that 
the veteran had any "adequate reason" or "good cause" for 
failing to report to these scheduled examinations.  Thus, the 
veteran failed to cooperate by appearing for an examination 
or submitting evidence in support of his claim.  As noted 
above, the veteran cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood, 1 
Vet. App. at 193.  Under these circumstances, 38 C.F.R. § 
3.665(b) directs that the claim for an increased evaluation 
will be denied.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for a compensable evaluation for left ear hearing loss.

Moreover, in considering the initial rating assigned by the 
RO, the Board notes that the audiometric test results do not 
support a compensable rating.  The pure tone average and 
speech reception results yield a numerical designation of I.  
As noted above, the non-service connected ear is also 
assigned a numeric designation of I.  This supports a 
noncompensable evaluation under either the new or the old 
rating criteria.  Also, the exceptional patterns of hearing 
loss described in the revised 38 C.F.R. § 4.86 are not 
demonstrated.  


ORDER

Service connection for right ear hearing loss is denied.  

A compensable evaluation for left ear hearing loss is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

